Citation Nr: 1721714	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty October 1977 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied service connection for bilateral hearing loss.

The Board observes that the Veteran's November 2012 substantive appeal included the issue of whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).  Prior to certification of the appeal to the Board, service connection for other specified trauma and stressor related disorder (claimed as PTSD) was granted in an April 2016 rating decision and a 70 percent disability rating was assigned, effective October 29, 2010.  The Board finds that the RO's actions constitute a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Veteran filed a timely notice of disagreement in August 2016 regarding the initial rating assigned and a Statement of the Case was issued in March 2017.  The available record, however, indicates that the Veteran did not file a substantive appeal regarding the initial rating assigned.  Thus, the claim is not before the Board.

The Board also observes that in a May 2014 rating decision, service connection for tinnitus was denied.  The Veteran did not appeal the denial the claim.  In the appellate brief received in May 2017, the appellant's representative included the issue of entitlement to service connection for tinnitus, which is not currently on appeal.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the appellant would like to pursue any additional claims, he should do so pursuant to these new requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in August 2011 at which time bilateral hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss disability was not caused by or a result of an event in military service.  In support of this finding, the examiner noted that the Veteran had normal hearing loss at separation from military service.  Hearing loss was also normal in hearing test conducted in July 1982 and March 1984.  He further noted that there was no mention of hearing loss in the appellant's service treatment records.  

The Veteran was scheduled for an additional VA examination in March 2014; however, he failed to report.  

If entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

The Board notes that in correspondence received in May 2014, the Veteran's representative reported that the appellant was unable to make the scheduled examination due to psychological stressors and homelessness.  He asserted that such factors prevented him from receiving notification of the scheduled hearing.  In additional correspondence received in May 2014, the Veteran provided an updated address.  The Board finds that, given the foregoing, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  

Additionally, in the May 2017 appellate brief, the Veteran's representative asserted that the absence of a hearing loss disability during service does not necessarily prelude the establishment of service connection for bilateral hearing loss citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) to support his contention.  He also noted that extensive research has been conducted in the area of delayed onset hearing loss since the IOM study and identified an article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077), which is presumed to discuss the delayed onset of hearing loss.  There is no evidence showing that delayed onset of hearing loss and the literature identified by the Veteran's representative were considered by the August 2011 VA examiner.

In light of the foregoing, the Board will remand the issue for the purpose of affording the appellant another opportunity to attend a VA medical examination and obtaining an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to his active service or any incident therein, to include noise exposure?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering the above opinion, the examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  SeeLedford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should review the article "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077) and comment on the findings expressed therein.  The examiner must also discuss the concept of delayed hearing loss.

The examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




